Hammond, J.
So far as respects the question of liability, the only matter really in dispute was whether the plaintiff was hired for an'absolute term of one year, or for an indefinite term. After Shepard, one of the defendants, had testified on cross-examination that his firm never made with their employees contracts for an absolute term, Cole, another defendant, was asked upon cross-examination whether he had not testified in another court that one Murphy, the predecessor of the plaintiff in the business for which she was hired, “ had a contract from year to year.” The defendants seasonably objected to this question on the ground that it was immaterial. The objection was overruled, and, subject to the exception of the defendants, the witness was allowed to answer “ I don’t know. I may have.”
As this evidence was immaterial to the issue, it was inadmissible. But the rule is that the admission of such evidence furnishes no ground of exception unless it be prejudicial to the excepting party. It will be observed that the answer was a statement in substance that the witness did not know whether he had testified in another court that Murphy was hired for a year; and the phrase “I may have” was not necessarily or even probably intended as a statement that his best recollection was that he had so testified, but rather that he had no recollection whatever about it. In fine, the answer seems to be a statement that he did not know and had no recollection about his former testimony. Moreover on further cross-examination he *59testified positively that Murphy was not hired for any definite term. No exceptions were taken to the instructions under which the case was submitted to the jury; and, while in the charge no allusion was made to the evidence excepted to, we must assume that the jury were fully1- and properly instructed. Under the circumstances it is not made to appear that the defendants were prejudiced by the answer of the witness Cole.

Exceptions overruled.